Jack Holt, Jr., Chief Justice, concurring. Although I concur in the denial of appellee’s petition for rehearing, I think one point in the majority opinion warrants mention. The majority opinion is misleading in that it states Ark. Stat. Ann. § 19-1603 (Repl. 1980), specifically provides that promotion shall be made on the basis of “the examination” and not on any other criterion. In this instance the appellant was given a written examination. By these findings the court suggests one written examination is given, when in fact, Ark. Stat. Ann. § 19-1603 provides for “promotion based upon open competitive examinations of efficiency, character and conduct.” (emphasis added). Obviously seniority does not fall within these criteria, however, it is equally obvious that this statute does not limit promotion to a written examination as suggested by the majority opinion. The court is correct in its findings in this instance, that the promotion should be based upon the written examination, since it was the only examination conducted. Nevertheless, the statutory language is equally clear that other types of examinations may be given as long as they fall within statutory criteria. Any request for further clarification as to what types of examinations are authorized should be addressed to the legislature, since the statute is vague in this respect.